Exhibit4.1 TERM LOAN AGREEMENT THIS AGREEMENT, is made on July 30, 2015 , by and between FIRST FOUNDATION BANK, a California corporation, whose mailing address is 18101 Von Karman Avenue, Suite 750, Irvine, California 92612 (the "Lender"), and CYANOTECH CORPORATION, a Nevada corporation, and NUTREX HAWAII, INC., a Hawaii corporation, both of whose mailing address is 73-4460 Queen Kaahumanu Highway, Suite 102, Kailua-Kona, Hawaii 96740 (individually and collectively, the "Borrower"); W I T N E S S E T H : WHEREAS, the Borrower has applied to the Lender for a loan (the "Loan"), up to the principal amount of TWO MILLION FIVE HUNDRED THOUSAND AND NO/100 DOLLARS ($2,500,000.00) in order to provide working capital for payments of any remaining legal fees and to finance anticipated cost overruns from operations; and WHEREAS, the Lender is willing to make a loan to the Borrower on the terms and conditions hereinafter set forth and in full reliance upon the representations and warranties made by the Borrower in this Agreement; NOW, THEREFORE, the Borrower and the Lender, in consideration of the mutual covenants hereinafter set forth and intending to be legally bound, hereby agree as follows: Section 1. The Loan . Subject to the terms and conditions of this Agreement, the Lender agrees to lend and the Borrower agrees to borrow from the Lender the principal sum not to exceed TWO MILLION FIVE HUNDRED THOUSAND AND N0/100 DOLLARS ($2,500,000.00). The obligation of the Borrower to repay the Loan, together with accrued interest thereon, shall be evidenced by that certain Promissory Note (the "Note"), in form and substance satisfactory to the Lender, duly executed and delivered by the Borrower to the Lender. Interest shall accrue on the outstanding principal balance of the Note, and monthly payments of principal and interest shall be paid by Borrower in accordance with the terms of the Note. Interest shall be calculated daily on the basis of the actual number of days elapsed over a 365-day year. All payments shall be applied first to accrued interest, then to the principal balance and then to any charges payable by the Borrower. The maturity date for the Note shall be on September 0 1 , 2022 , at which time the entire outstanding balance, plus all accrued but unpaid interest shall be due and payable in full. Not later than the Closing Date, as hereinafter defined, the Borrower shall have paid a nonrefundable loan fee to the Lender in the amount of TWENTY-FIVE THOUSAND AND NO/100 DOLLARS ($25,000.00), of which $12,500.00 shall be payable to Hawaii Lending Specialists, LLC, doing business as Commercial and Business Lending, and $12,500.00 shall be payable to the Lender. The Borrower shall have also paid the USDA Guarantee fee in the amount of SIXTY THOUSAND AND NO/100 DOLLARS ($60,000.00). In addition to the initial USDA Guarantee fee, the United States Department of Agriculture Rural Development ("USDA") requires an annual fee of 0.50% based on the outstanding guaranty balance as of December 31st of each year, (i.e. , eighty percent (80%) of the Loan principal balance outstanding). This annual fee shall be paid by the Lender to the USDA. To secure the due and punctual payment of the Note, and the performance of any and all obligations of the Borrower under the "Loan Documents" (as hereinafter defined), the Borrower will deliver or cause to be delivered to the Lender on or before the Closing Date: (a) A Mortgage, Security Agreement and Financing Statement (the "Mortgage"), in form and content satisfactory to the Lender, dated concurrently with the Note, duly executed and acknowledged by CYANOTECH CORPORATION, as "Mortgagor", constituting at all times a valid and subsisting second lien upon the leasehold property located at 73-860 Makako Bay Drive, Kailua-Kona, Hawaii 96740, identified by Tax Map Key No. (3) 7-3-043-063 (the "Property"), and on all structures and improvements constructed and located thereon and a valid and subsisting security interest in any and all other personal property now owned or hereafter acquired by the Mortgagor, and incorporated in the improvements or otherwise situated upon the Property. (b) An Assignment of Lessor's Interest in Leases and Rents (the "Assignment"), in form and content satisfactory to the Lender, dated concurrently with the Note, duly executed and acknowledged by Mortgagor, as assignor, unconditionally and absolutely assigning to the Lender all of the Mortgagor's right, title and interest in and to any leases, rents and proceeds arising out of the Property. (c) Two Security Agreements (collectively, the "Security Agreement"), in form and content satisfactory to the Lender, duly executed and acknowledged by each respective Borrower, as debtor, constituting at all times valid and subsisting liens on all of the assets and personal property of each Borrower, including, but not limited to, all furnishings, fixtures and equipment relating to or used in connection with the Property (the "Collateral"). (d) Two UCC Financing Statements (collectively, the "Financing Statement"), in form and content satisfactory to the Lender perfecting the Lender's security interest in and to the Collateral, including but not limited to, personal property related to the Property. 2 (e) The United States Department of Agriculture Rural Development Unconditional Guarantee -Business and Industry Guaranteed Loan Program for an eighty percent (80%) guarantee of the Loan (the "USDA Guarantee"). (f) A Hazardous Substances Certificate and Indemnity Agreement (the "Indemnity Agreement"), in form and content satisfactory to the Lender, duly executed and acknowledged by Borrower. (g) Sublessor's Consent to Mortgage of Sublease K-4; Estoppel Certificate and Subordination Agreement dated July 30, 2015 (the "Consent to Mortgage") given by the NATURAL ENERGY LABORATORY OF HAWAII AUTHORITY, STATE OF HAWAII, as Sublessor. This Agreement, the Note, the Mortgage, the Assignment, the Security Agreement, the Financing Statement, the USDA Guarantee, the Indemnity Agreement, the Consent to Mortgage and all other documents contemplated by or necessary to effect the purposes of this Agreement are herein sometimes collectively called the "Loan Documents". The execution of the principal Loan Documents shall take place at the office of the Lender, at such time or times as shall be mutually agreed upon by the Lender and the Borrower. The date of filing and recordation of the Mortgage and the Assignment is herein referred to as the "Closing Date". Section 2. Representations and Warranties by the Borrower . The Borrower represents and warrants to the Lender that: 2.1 Organization, Standing and Authority of Borrower . CYANOTECH CORPORATION is a corporation duly registered, validly existing and in good standing under the laws of the State of Nevada. NUTREX HAWAII, INC., is a corporation duly registered, validly existing and in good standing under the laws of the State of Hawaii. Each Borrower shall provide the Lender with (i) resolutions and/or other documentation duly authorizing the execution and delivery of the documents required to be executed by such corporation; (ii) copies of its articles of incorporation certified by the State of Hawaii or Nevada, as applicable; and (iii) its by-laws. Each corporation has all requisite power and authority to carry on the business and to own the property that it now carries on and owns. Each Borrower has all requisite power and authority to execute and deliver the Loan Documents and to observe and perform all of the provisions and conditions thereof. No other corporate action of the Borrower is required to the execution and delivery of the Loan Documents. Each Borrower shall conduct and carry on its business in substantially the same field of activity as has been originally planned and as documented in the USDA loan application. 2.2 Title to the Property. The Mortgagor now has good, marketable title to the Property, free and clear of all defects, liens and encumbrances, excepting only liens for taxes, assessments of governmental charges or levies not yet delinquent or payable without penalty or interest, and such liens and encumbrances as may be approved by the Lender. 3 2.3 Tax Returns and Payments . All tax returns and reports of the Borrower required by law to be filed have been duly filed and all taxes, assessments, contributions, fees and other governmental charges (other than those presently payable without penalty or interest and those which have been disclosed to the Lender, but which are currently being contested in good faith) upon the Borrower or upon its properties or assets or income which are due and payable, have been paid. 2.4 Litigation . There is no action, suit, proceeding or investigation pending at law or in equity or before any federal, state, territorial, municipal or other governmental department, commission, board, bureau, agency or instrumentality or, to the knowledge of the Borrower, threatened against or affecting the Borrower or the Property which might materially affect the Borrower's ability to perform its obligations under the Loan Documents. 2.5 Financial Statements . All financial statements heretofore delivered to the Lender by the Borrower are true and correct in all respects, have been prepared in accordance with generally accepted accounting principles consistently applied ("GAAP"), and fairly represent the financial condition of the Borrower as of the dates thereof; no material, adverse changes have occurred in the financial condition reflected therein since the respective dates thereof; and no additional borrowings have been made by the Borrower other than borrowing approved by the Lender. 2.6 Utility Services . All utility services necessary for servicing of the improvements and the operation and use thereof for their intended purposes are available at the boundary of the Property, including, but not limited to, water supply, storm and sanitary sewer facilities, electric and telephone facilities. 2.7 Access. The Property is contiguous to publicly dedicated streets, roads or highways; and vehicular access from the Property is permitted to all such publicly dedicated streets, roads or highways. 2.8 Character of Representations and Warranties . None of the financial statements or any certificate or statement furnished to the Lender by or on behalf of the Borrower in connection with the Loan, and none of the representations and warranties in this Agreement, contains any untrue statement of a material fact or omits to state a material fact necessary in order to make the statements contained therein or herein not misleading. To the best of the knowledge of the Borrower, there is no fact which materially adversely affects or in the future (so far as the Borrower can now foresee) may materially adversely affect the ability of the Borrower to observe or perform its obligations under the Loan Documents which has not been set forth herein or in a certificate or opinion of counsel or other written statement furnished to the Lender by or on behalf of the Borrower. 2.9 Compliance with Law . The consummation of the transactions contemplated by the Loan Documents will not conflict with or result in a breach of any law, statute, ordinance, regulation, order, writ, injunction, decree or judgment of any court or governmental instrumentality, domestic or foreign. 4 Section 3. Conditions of the Lender's Obligation . The Lender's obligation to make the Loan hereunder is subject to the fulfillment, to the Lender's satisfaction prior to or on the Closing Date, of the following conditions: 3.1 Representations and Warranties True at Closing. The representations and warranties contained in this Agreement and otherwise made by or on behalf of the Borrower in connection with the Loan shall be true and correct as of the Closing Date. 3.2 No Event of Default . There shall exist at the Closing Date hereunder no condition or event which would constitute an Event of Default, as defined herein, or which, after notice or lapse of time or both, would constitute an Event of Default. 3.3 Performance. The Borrower shall have performed and complied with all agreements and conditions contained herein and required to be performed and complied with prior to or at the Closing Date. 3.4 Title Insurance . The Borrower shall have delivered to the Lender policies of title insurance on ALTA form (the "Title Policy"), including such indorsements as the Lender may require, issued by a title insurance company (the "Title Insurer") and reinsured by such number of additional title insurance companies as the Lender may require, in form, substance and amount (which shall not be less than the full principal amount of the Note) satisfactory to the Lender, insuring (or agreeing to insure) that the Mortgage constitutes a valid second lien on the Property, free and clear of all defects, liens, encumbrances and exceptions to title whatsoever, except such as are shown on Exhibit "A" attached to the Mortgage and such additional matters as the Lender may approve. The Title Policy shall effect full coverage against losses arising out of encroachments against boundary or setback lines, against losses from existing mechanics' or materialmen's liens and subsequent mechanics' and materialmen's liens which may gain priority over the Mortgage or which may attach to the Property, losses arising out of the violation of zoning ordinances and regulations and such other losses with respect to which the Lender may require coverage. The Title Policy shall contain no exclusions, stipulations or exceptions not theretofore approved by the Lender. The Lender hereby notifies the Borrower that the Borrower is free to procure such policy from any title insurer or insurers authorized to do business in the State of Hawaii. 3.5 Chattel Lien Report . The Borrower shall have delivered to the Lender a chattel lien report by a substantial, financially responsible corporate title searcher, in form and substance satisfactory to the Lender, advising the Lender that a search of the public records discloses, as of the Closing Date, no judgments, pending actions in state or federal court, security agreements, chattel mortgages, financing statements, title retention agreements, notices or certificates of tax liens or other instruments or documents (except the Mortgage and the Assignment described hereinabove) filed or recorded against the Borrower or the Property. 5 3.6 Insurance; Insurance Certificates . The Borrower shall have delivered to the Lender evidence of public liability and other insurance, including, but not limited to, fire insurance or all risk insurance, and flood, hurricane and such other hazard insurance as may be required by the Lender, all in form and amount satisfactory to the Lender and bearing such endorsements as shall be deemed necessary by the Lender. The Borrower hereby acknowledges the Lender's execution of this Agreement as written notice to the Borrower that the Borrower is free to procure all insurance required hereunder or under any of the other loan documents from any insurance company authorized to do business in the State of Hawaii. All losses payable under such fire, flood, hurricane and hazard insurance shall be payable to the Lender as named additional insured/mortgagee, pursuant to a standard mortgagee clause . Copies of all such policies or certificates of insurance in respect thereof shall be deposited with the Lender. Each insurer shall agree, by endorsement upon the policy or policies issued by it or by independent instruments furnished to the Lender, that it will give the Lender at least thirty (30) days' prior written notice before any such policy or policies shall be altered or cancelled, and that no act or default of the Borrower or any other person shall affect the right of the Lender to recover under such policy or policies in case of loss or damage. In case of loss or damage to the Property either by fire or other cause, the Borrower shall promptly repay the Loan in full or use all available insurance proceeds for the restoration of the Property to its former condition, at the option of the Lender . 3.7 Appraisal s . The Lender shall have received appraisal reports, in form and substance satisfactory to the Lender, by a recognized real estate appraiser(s) acceptable to the Lender, relating to the Property. The Lender shall have the right to obtain at the Borrower's expense, reappraisals of the Property from any certified appraiser designated by the Lender, from time to time, whenever such reappraisals may be (a) required by any law, rule or regulation applicable to the conduct of the Lender's business, (b) requested or directed by any governmental authority charged with the administration of such law, rule or regulation or the Lender's compliance thereof, whether or not such request or direction has the force of law, or (c) when reasonably deemed appropriate by the Lender. 3.8 Current Financial Statements . The Borrower shall have delivered current financial statements satisfactory to the Lender, showing that no adverse changes have occurred in its financial conditions since the date of the financial statements previously delivered to the Lender. All financial statements shall be provided to the Lender within ninety (90) days after the close of each fiscal year . Further, during the term of the Loan, all financial statements provided to the Lender will be true and correct in all respects, and prepared in accordance with GAAP, which fairly represent the financial condition of the Borrower as of the dates thereof; no material adverse changes will have occurred in the financial condition reflected therein since the respective dates thereof; and no additional borrowings will have been made by the Borrower other than borrowing approved by the Lender. 3.9 Evidence of Tax Payments; Tax Clearance Certificate . If requested, the Lender shall have received a Tax Clearance Certificate issued by the Department of Taxation of the State of Hawaii certifying that all taxes due to the State of Hawaii by the Borrower up to and including a date within twenty (20) days of the Closing Date have been paid. 6 3.10 Environmental Survey. The Lender shall have received an environmental questionnaire, acceptable to Lender, indicating that all land that is to be collateral is free of any material amounts of hazardous or toxic substances or materials, within the definition of all federal, state, or local statutes, ordinances and regulations applicable to the land, including without limitation, the Comprehensive Environmental Response, Compensation and Liability Act (CERCLA), the Resource Conservation and Recovery Act (RCRA), and any other environmental requirements all as amended to the Closing Date, or describing whether any environmentally hazardous materials or toxic substances, including, but not limited to asbestos, has been or are placed, located, held, manufactured or stored on or under the Property, except as provided therein. The Lender reserves the right to decline the Loan if the report and/or subsequent examination reveals the existence or prospect of environmentally hazardous materials in amounts or of a nature unacceptable to the Lender, in its sole discretion. 3.12 ADA Compliance . The Lender must be satisfied that the Property is in compliance with the Americans With Disabilities Act ("ADA"). Additionally, the Loan Documents will provide for the Borrower's indemnification of the Lender against all liabilities or costs which the Lender may incur resulting from the Property's non-compliance with the ADA including, but not limited to, costs incurred to bring the Property into ADA compliance. 3
